           Case 5:19-cv-01179-LCB Document 59 Filed 06/08/20 Page 1 of 5                              FILED
                                                                                             2020 Jun-08 PM 12:40
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTERN DIVISION
    KATHY RUSSELL; TIFFANY                       )
    ASHLEY; and KRYSTAL STASKO,                  )
    individually and on behalf of all others     )
    similarly situated,                          )
                                                 )    Case No.: 5:19-cv-1179-LCB1
          Plaintiffs,                            )
                                                 )
    v.                                           )
                                                 )
    TYSON FARMS, INC. d/b/a RIVER
    VALLEY INGREDIENTS; JASON
    SPANN; HYDRASERVICE, INC.,
    and JASPER WATER WORKS AND
    SEWER BOARD, INC.

          Defendants.

                        MEMORANDUM OPINION AND ORDER

         Before the Court is the defendants’ motion to strike the plaintiffs’ class

allegations. (Doc. 20). According to the defendants, the plaintiffs’ proposed class

definition is a legally improper “fail-safe” class whose membership can only be

determined after the case has been litigated. Id. at 2. The defendant correctly asserts

that these types of class definitions are disfavored by the Eleventh Circuit. See




1
 This case is consolidated with Ashley, et al, v. Tyson Farms, Inc., et al., 5:19-cv-1180-LCB.
Unless otherwise indicated, all citations in this memorandum opinion refer to the record in case
number 5:19-cv-1179-LCB, Russell, et al. v. Tyson, et al.
        Case 5:19-cv-01179-LCB Document 59 Filed 06/08/20 Page 2 of 5




Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1277 (11th Cir. 2019). The plaintiffs’

proposed class definition is as follows:

      All Alabama residents who have been personally injured and/or
      damaged or will in the future be personally injured and/or damaged as
      a result of the June 6, 2019 wastewater spill/contamination and the
      subsequent containment, handling, and/or remediation of said
      spill/contamination.

      This class includes, but is not limited to, all Alabama residents who
      have experienced personal injury, pain, suffering, monetary damages,
      mental anguish, emotional distress, and/or humiliation as a result of the
      June 6, 2019 wastewater spill/contamination and the subsequent
      containment, handling, and/or remediation of said spill/containment.

(Doc. 1, p. 11-12).

      The Eleventh Circuit has defined fail-safe classes as classes “whose

membership can only be determined after the entire case has been litigated and the

court can determine who actually suffered an injury.” Cordoba 942 F.3d at 1277

citing 1 William B. Rubenstein, Newberg on Class Actions § 2:3 (5th ed. 2016).

Membership in the plaintiffs’ proposed class requires proof of at least two elements

that they would be required to prove at trial, i.e., proximate cause and damages.

Other judges in this District have defined fail-safe classes as ones that “use[] legal

terminology whose application is linked to the ultimate merits of [the] case” and

noted that “[c]lass eligibility would (at least partially) hinge on finding that any

given plaintiff had a viable claim against [the defendant].” Hurt v. Shelby Cty. Bd.

of Educ., No. 2:13-CV-230-VEH, 2014 WL 4269113, at *1 (N.D. Ala. Aug. 21,


                                           2
         Case 5:19-cv-01179-LCB Document 59 Filed 06/08/20 Page 3 of 5




2014). Fail-safe classes present, among other things, administrative difficulties in

ascertaining class members. In Bohannan v. Innovak Int'l, Inc., 318 F.R.D. 525, 528

(M.D. Ala. 2016) another district court in this Circuit noted that

       Rule 23 has been construed to include an implicit requirement that the
       purported class be ascertainable by reference to objective criteria.
       Bussey v. Macon Cty. Greyhound Park, 562 Fed. Appx. 782, 787 (11th
       Cir. 2014). The objective criteria should allow class members to be
       identified in a manner that is administratively feasible, which means
       that identifying class members requires little, if any, individual inquiry.
       Id.

              Where the proposed class definition requires the court to
       determine the merits of an individual class member's claims as a
       predicate to determining her membership in the class, the class is not
       ascertainable. See Likes v. DHL Express, 288 F.R.D. 524, 531–32
       (N.D.Ala.2012). These ‘fail-safe’ classes, which are framed in terms of
       legal conclusions, are not administratively feasible. They inevitably
       require mini-trials to determine which individuals belong to the class.
       William H. Rubenstein, Newberg on Class Actions § 3:6 (5th ed.).

       The plaintiffs argue that their class is not a fail-safe class because, they say,

their definition does not include all of the elements they would need to ultimately

prove at trial, i.e., that the defendants were negligent, acted wantonly, etc. The

plaintiffs cite a case from the United States District Court for the Southern District

of Florida for the proposition that “a class description or definition only constitutes

a ‘fail safe’ class if the ‘definition incorporates all the elements of a ... claim.’” (Doc.

48), quoting Fennell v. Navient Sols., LLC, No. 6:17-cv-2083-Orl-37DCI, 2019 WL

3854815, at *4 (M.D. Fla. June 14, 2019)(emphasis added). However, that slightly

misrepresents what the court actually said in Fennell. In the quoted passage, the
                                             3
        Case 5:19-cv-01179-LCB Document 59 Filed 06/08/20 Page 4 of 5




court was simply noting that the proposed class definition in that particular case

incorporated all the elements of the claim at issue. Later in the opinion, the court

defined a fail-safe class as “one whose definition incorporates the elements of a

successful claim, such that determining whether an individual is a member of a class

‘front-ends a merits determination on [the defendant’s] liability.’” Id. quoting

Alhassid v. Bank of Am., N.A., 307 F.R.D. 684, 694 (S.D. Fla. 2015). This Court

does not interpret that language to say that classes are fail safe only if the definition

contains all of the elements of the alleged cause of action.

      Although the proposed class definition in the present case does not include all

the elements of the alleged causes of action, the Court finds that it presents the same

ascertainability issues as one that does. See Likes v. DHL Exp., 288 F.R.D. 524,

531–32 (N.D. Ala. 2012), quoting Indiana State Emp. Ass'n, Inc. v. Indiana State

Highway Comm'n, 78 F.R.D. 724, 725 (S.D. Ind.1978)(“Another ascertainability

issue raised by DHL stems from the language of the class definition, which mirrors

the determinations that must be made under the WARN Act to assess liability. Some

courts have referred to this as a ‘fail-safe’ class in which ‘[t]he proposed class

definition is in essence framed as a legal conclusion.’”). Because the plaintiffs will

be required to prove damages and proximate causation at trial, there runs the

possibility of a set of plaintiffs who, unable to prove damages and proximate

causation – and therefore ultimate liability – would, by virtue of that failure, not be


                                           4
          Case 5:19-cv-01179-LCB Document 59 Filed 06/08/20 Page 5 of 5




included in the class. Consequently, those plaintiffs would not bound by the

judgment. Accordingly, the Court finds that the purported class, as presently

defined, is a legally improper fail-safe class.

       In their response to the defendants’ motion to strike, the plaintiffs asked for

“leave to amend, refine, or clarify the class description contained in [their]

Complaint” should the Court find some merit in the defendants’ motion. (Doc. 48,

p. 5). Leave to amend is hereby GRANTED. The plaintiffs also asked to conduct

limited discovery in order to refine their class definition. The Court will set a

telephone conference in the near future to discuss this matter as well as the

jurisdictional discovery that was alluded to in the Court’s February 5, 2020, order

staying discovery.2 After the telephone conference, the Court will enter an order

setting a deadline for the plaintiffs’ amendment, any renewed motions, and a

schedule for any needed discovery.

       DONE and ORDERED June 8, 2020.



                                          _________________________________
                                          LILES C. BURKE
                                          UNITED STATES DISTRICT JUDGE




2
  The Court’s order staying discovery (Doc. 56) is the subject of the parties’ joint motion for
clarification that was filed on June 2, 2020. (Doc. 58). The Court will clarify any issues in the
above-mentioned telephone conference.
                                                 5
